Citation Nr: 1217804	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the right knee.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for an adjustment disorder secondary to the Veteran's osteoarthritis of the right knee has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The Veteran's entire claims file, including his electronic claims file on Virtual VA and his Social Security disability records on CD-ROM were reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative contends that the Veteran's right knee disability got worse since his most recent VA examination in July 2009.  Therefore, a new VA examination is necessary in order to determine the current level of disability associated with the Veteran's right knee.  See VAOGCPREC 11-95 (April 7, 1995) (if a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

The Board also notes that the Veteran submitted additional evidence, consisting of a Social Security Administration (SSA) disability determination, without a waiver of RO jurisdiction, which also requires remand for the RO to consider this evidence in the first instance.  See 38 C.F.R. §§ 19.9 20.1304 (2011).

Additionally, the SSA disability determination that was submitted by the Veteran indicated that the Veteran was determined to be unable to work in large part due to his service-connected right knee disability.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While the claims file reflects that during the course of this appeal the RO denied a claim for TDIU that was filed by the Veteran, the new evidence submitted by the Veteran raises that issue again.  Therefore, it is remanded for adjudication by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records pertaining to the knee.

2.  Afford the Veteran a VA examination to determine the current level of disability that he experiences from his osteoarthritis of the right knee.  This should include range of motion testing and testing of the stability of the joint, as well as all additional testing necessary in order to fully and accurately document the Veteran's symptoms. All findings should be set forth in detail, and the examiner should also set forth the functional effects of the Veteran's right knee disability and its effects on his employability.

3.  Then, the Veteran's claim should be re-adjudicated, which should include consideration of the new evidence which was submitted by the Veteran.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

4.  Then, after the above actions are completed, adjudicate the Veteran's claim for TDIU, including on an extraschedular basis, considering all the evidence in the claims file including the new evidence which was submitted by the Veteran.  If the claim is denied, issue the Veteran and his representative a statement of the case and inform the Veteran that in order to perfect his appeal of this issue he needs to file a substantive appeal.

Then, if indicated, and in the case of the TDIU claim if the Veteran timely files a substantive appeal, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



